Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 24, 2019

                                      No. 04-18-00849-CV

                                   Craig Erich HEILMANN,
                                           Appellant

                                                v.

                                   Deanna Rae HEILMANN,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000-CI-02542
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        By order dated March 4, 2019, we abated this appeal to the trial court for a hearing to
determine if the reporter’s record on file in this appeal is complete. On May 22, 2019, a
supplemental clerk’s record was filed containing the trial court’s order stating the reporter’s
record is complete. It is therefore ORDERED that this appeal is REINSTATED on the docket of
this court. Appellant’s brief must be filed no later than thirty days from the date of this order.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court